Citation Nr: 0808028	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to May 
1990, from August 2000 to August 2001, and from January 7, 
2002 to April 30, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she has PTSD resulting from multiple 
episodes of in-service sexual assault during her first period 
of active service.  She maintains that she was sexually 
assaulted several times between 1983 and 1990, during 
episodes she described in a statement received in June 1998.  
During a June 2005 hearing at the RO she described an 
incident during her last period of active duty, when one of 
her team members hit her real hard on her butt and knocked 
her over.  She maintains that as a result of these episodes 
of trauma she developed PTSD.  

Service medical records show that the veteran underwent 
psychiatric evaluation in March 2002 for symptomatology of 
anxiety, depression, and some thoughts of harming herself.  
Based on evaluation findings at that time, the examiner found 
the veteran's symptomatology manifested disturbances of 
emotional control sufficiently severe that her ability to 
effectively perform military duties was significantly 
impaired.  The examiner opined that psychiatric factors 
indicated that administrative separation would be in the best 
interests of the veteran and the military.  The veteran was 
honorably discharged in April 2002.    
 
During the pendency of the current claim on appeal involving 
military sexual trauma (MST), VA sent the veteran a duty to 
assist letter in August 2002.  With this letter, VA provided 
the veteran a VA Form 21-4138, "Statement in Support of 
Claim"; and a VA Form 21-4142, Authorization and Consent to 
Release Information to [the VA]".  VA requested the 
veteran's service personnel file and medical records.  
Service personnel records and service medical records are 
contained in the claims file, however, the RO was 
unsuccessful in obtaining service medical records from the 
veteran's first period of service.  Post-service medical 
records consist of recent VA medical records dated from 1997 
to October 2007.  

As explained below, VA did not follow all of the specific 
development actions that are now necessary in cases involving 
PTSD based on stressors associated with MST.

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1MR (Formerly 
Manual M21-1) specifically address the types of documentation 
that may be used to corroborate the occurrence of a stressor 
where the alleged stressor event is physical or sexual 
assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b; see also 
YR v. West, 11 Vet. App. 393, 399 (1998). 

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  VA must make all reasonable efforts to obtain 
the relevant evidence.  38 C.F.R. § 3.159(c).  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  This form provides notice consistent with 
requirements under 38 C.F.R. § 3.304(f)(3).  The RO has not 
provided the veteran this new form.  The new form identifies 
additional types of documentation that may be used to 
corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  The 
RO should send the appellant a VA Form 21-0781a, in order to 
provide appropriate notice and to request that the veteran 
complete that form.  

In light of the additional notice to be provided consistent 
with 38 C.F.R. § 3.304(f)(3), including as contained in VA 
Form 21-0781a to be sent to the veteran, the RO should also 
provide the veteran another opportunity to identify any 
pertinent medical treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 
M21-1MR, IV.ii.1.D.17.g and 
III.iv.4.H.30.b, the RO should again send 
the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  

The RO should also send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
that she complete it with as much 
specificity as possible.  The RO should 
inform the appellant that if she fails to 
return any form that would provide 
details regarding the inservice stressor 
events or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

2.  Concurrent with the ordered notice 
action in paragraph one above, ask the 
veteran to identify any pertinent medical 
treatment providers that treated her for 
psychiatric symptoms.  Through 
appropriate means, seek to obtain any 
identified medical records.

3.  Upon receipt of the veteran's 
response to the development ordered in 
paragraphs one and two above, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination.  

Importantly, the RO should review the 
updated claims file and determine if 
there is evidence of behavior changes 
following the claimed assaults consistent 
with such changes cited in 38 C.F.R. 
§ 3.304(f)(3).  If so, then the RO should 
submit any such evidence received to an 
appropriate medical or mental health 
professional for an opinion as to whether 
that evidence indicates that a personal 
assault(s) occurred.  If so, then the RO 
should schedule a complete VA psychiatric 
examination to address the claim on 
appeal.

4.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.
 
The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

